                    Case 7:16-cr-00666-KMK
                    Case 7:16-cr-00666-KMK Document
                                           Document 369
                                                    357 Filed
                                                        Filed 04/25/21
                                                              02/04/21 Page
                                                                       Page 1
                                                                            1 of
                                                                              of 6
                                                                                 6



                                        AIELLO CANNICK
                                       Your rights • Our business
                                                                                MEMO ENDORSED
Robert J. Aiello
                                                                                                    69-06 Grand Avenue
Deveraux L. Cannick
                                                                                              Maspeth, New York 11378
Jennifer Arditi                                                                      (718) 426-0444, Fax (718) 803-9764
                                                                                         Email: info@aiellocannick.com
Of Counsel

John S. Esposito
Anthony J. Rattoballi




                                                             February 4, 2021


         VIAECF
         Honorable Kenneth M. Karas
         United States District Court
         Southern District of New York
         300 Quarropas Street
         New York, New York Y 1060 I

                  Re:   United States v. Daniel Spotards
                        Case No.: 16-Cr-00666-(KMK)

         Dear Judge Karas:

                The defendant, Daniel Spotards, through undersigned counsel, respectfully moves this
         Court, pursuant to 18 U.S.C. § 3582(c)(l)(A)(i), to grant compassionate release and reduce his
         sentence to time served. Alternatively, Mr. Spotards respectfully requests, pursuant to 18 U.S.C.
         § 3624(c)(2), that he serve the remainder of his sentence in home confinement with the previously
         imposed term of supervised released to commence upon completion. The spiraling coronavirus
         pandemic and its variants (United Kingdom, South Africa and Brazil) are wreaking havoc all over
         the world. Public health experts and policymakers recognize that they are especially dangerous in
         the confines of correctional institutions. Mr. Spotards' confinement at FCI Berlin and his medical
         issue make him susceptible to contracting and suffering complications from this virus.

                The spread of COVID-19 at FCI Berlin and the administration's inability to protect
         prisoners in its care, combined with Mr. Spotards health issue, constitute extraordinary and
         compelling circumstances.




                                                         1
        Case
        Case 7:16-cr-00666-KMK
             7:16-cr-00666-KMK Document
                               Document357
                                        369 Filed
                                            Filed02/04/21
                                                  04/25/21 Page
                                                           Page22ofof66



                                          BACKGROUND

        On or about October 13 th , 2016, Daniel Spotards was arrested by Federal authorities and
charged with Conspiracy to Distribute Cocaine. Mr. Spotards was ordered detained. He was
detained during the pendency of his case. On October 19 th , 2017, Mr. Spotards pleaded guilty to
the lesser offense in Count One pursuant to a plea agreement. On May 3 rd , 2018, Your Honor
sentenced him to a term of seventy-eight months with five years of Supervised Release upon the
conclusion of his incarceration.

       As of February 3rd , 2021, Mr. Spotards, who is incarcerated at FCI Berlin, will have
completed fifty-three months of his seventy-eight months sentence - well over 50% of his
sentence.


                                       APPLICABLE LAW

       Under 18 U.S.C. § 3582(c)(l)(A), as amended by the First Step Act, the Court "may not
modify a term of imprisonment once it has been imposed except" as provided by statute. As
relevant here:

                 [T]he court, upon motion of the Director of the Bureau of Prisons, or
         upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a
         motion on the defendant's behalf or the lapse of 30 days from the receipt of such
         a request by the warden of the defendant's facility, whichever is earlier, may
         reduce the term of imprisonment (and may impose a term of probation or
         supervised release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment), after considering the factors set
         forth in section 3553(a) to the extent that they are applicable, if it finds that-

                (i) extraordinary and compelling reasons warrant such a reduction . . .and
                that such a reduction is consistent with applicable policy statements
                issued by the Sentencing Commission.

Id. The policy statement, which appears at Section 181.13 of the Guidelines, provides that a
reduction of sentence is permitted if: "extraordinary and compelling reasons warrant the
reduction," U.S.S.G. § 1Bl.13{1)(A); "the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g)," id. § lBl.13(2); and ''the
reduction is consistent with this policy statement," id. § 181.13(3). The Application Notes of§
181.13, in tum, describe multiple ways that a defendant can show an "extraordinary and
compelling reason":

    (A) Medical Condition of the Defendant -

       (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory), /\ ~~iwifiw progilOtlitl Of lifu CiXpCCtilnCY (i.C.,

                                                    2
        Case
        Case 7:16-cr-00666-KMK
             7:16-cr-00666-KMK Document
                               Document357
                                        369 Filed
                                            Filed02/04/21
                                                  04/25/21 Page
                                                           Page33ofof66



               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

       (ii)    The defendant is -

               (I)    suffering from a serious physical or medical condition,

               (II)   suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the aging
               process,

       that substantially diminishes the ability of the defendant to provide selfcare within the
       environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § lBl.13, Application Note 1.


        The defendant bears the burden of proving "extraordinary and compelling reasons" exist
under the above criteria to justify early release. See United States v. Butler, 970 F.2d 1017, 1026
(2d Cir. 1992) ("A party with an affirmative goal and presumptive access to proof on a given issue
normally has the burden of proof as to that issue.").


                                         EXHAUSTION

       Before filing this motion, Mr. Spotards exhausted his administrative remedies by seeking
compassionate release and/or home confinement directly from BOP on or about August 31 st, 2020.
His request was denied by the Warden on September 9th , 2020 (see Exhibit A).

        Clearly, Mr. Spotards has satisfied this particular mandate of the statute (See 18 U.S.C. §
3582(c )(1 )(A)(i)).


                                COMPASSIONATE RELEASE

       The new strain of Coronavirus which causes COVID-19 has infected over 103 million
people leading to at least 2.2 million deaths worldwide with the United States now leading the
world with over 26.0 million confirmed cases and over 4. 7 hundred thousand plus deaths. On
March 11 th , 2020, the World Health Organization officially classified COVID-19 as a pandemic.
New York Governor, Andrew Cuomo, declared a State of Emergency on March 7 th , 2020 and
President Trump declared a State of Emergency for the Nation on March 13 th , 2020. The Governor
of North Carolina, Ray Cooper, declared a State of Emergency on March 10 th , 2020.




                                                 3
         Case 7:16-cr-00666-KMK Document 357 Filed 02/04/21 Page 4 of 6
         Case 7:16-cr-00666-KMK Document 369 Filed 04/25/21 Page 4 of 6



        FCI Berlin is located in the State ofNew Hampshire. As of February 3 rd , 2021, in the State
of New Hampshire over 66,172 individuals have tested positive for the Coronavirus. Over 1,076
individuals have died as result of the virus. The State of New Hampshire is still in the midst of a
spiraling pandemic. The new variant strains have created an even greater risk. Given their
aggressive purported virulent nature, it would be devastating if they were to get into the population
of FCI Berlin or any BOP facility.


                                                ARGUMENT

       Mr. Spotards confinement at FCI Berlin in the midst of a pandemic that is ravaging inmates
and staff, coupled with his medical issue, make him particularly susceptible to sickness and
complications should he contract the virus. These combined issues constitute an extraordinary and
compelling reason for his release under 18 U.S.C. § 3582 (c)(l)(A)(i).

        While there still many unknowns about the virus, one thing is clear: COVID-19 is deadly
and highly contagious. The CDC advises that the Coronavirus is "spread mainly from person-to-
person ... [b]etween people who are in close contact with one another ... [t]hrough respiratory
droplets produced when an infected person coughs or sneezes." The droplets land on the mouths
or noses or can be inhaled into the lungs of people who are asymptomatic. There is no known
treatment, vaccine, or cure for COVID-19 and citizens are warned daily to practice social
distancing and to take precautions when exposed to other individuals, even on a limited basis. The
CDC had advised that individuals of any age who have serious underlying medical conditions
might be at a higher risk for severe illness from COVID-19.

       COVID-19 cases have been spreading rapidly at multiple BOP facilities, and containment
has proved to be impossible. Bureau of Prisons staff come and go every day, and although efforts
are made to limit inmates' transport and transfer, due to the communal nature of the living
arrangements and the inability of inmates to self-isolate and regularly wash and sanitize their
hands, correctional facilities pose a unique risk to both inmates and staff. 1

        On March 27t11, 2020, more than 400 former DOJ leaders, attorneys, and federal judges sent
an open letter to the President, asking that he take immediate action to reduce the population in
correctional facilities to prevent the catastrophic spread of COVID-19, in particular by commuting
the sentences of elderly and medically vulnerable inmates who have already served a majority of
their sentences. Leading public health experts made a similar request, as did members of Congress.
On April 3rd , 2020, Attorney General Barr issued a memorandum directing the BOP to move
vulnerable prisoners into home confinement with due "dispatch". On April 1ot11, 2020, members


1 While other inmates face the same inability to follow the CDC's guidelines and protect themselves, not all

inmates have Mr. Spotards health ailments and do not encounter the same risk.


                                                         4
          Case
          Case7:16-cr-00666-KMK
               7:16-cr-00666-KMK Document
                                 Document357
                                          369 Filed
                                               Filed02/04/21
                                                     04/25/21 Page
                                                               Page55ofof66



of Congress wrote again to Attorney General Barr, noting that several inmates had since died in
BOP custody many who had pre-existing conditions. 2

        Judges throughout the country are responding to this crisis and heeding advice of medical
experts by releasing vulnerable inmates from overcrowded facilities. I am sure that this Court is
aware of the many instances of compassionate release being ordered in this District as the string-
cites of those many cases is now as long as the many briefs requesting release.

        Mr. Spotards is a medically vulnerable inmate for whom compassionate release is
appropriate. As noted in his medical records (See Exhibit B, Filed Under SeaP), Mr. Spotards is
obese. Specifically, he weighs between 219 lbs. and 225 lbs. His BMI is 33. His healthy weight
is 160 lbs. (See Exhibit C).

       When extraordinary and compelling reasons are established, the Court must consider the
relevant sentencing factors in 18 U.S.C. § 3553 (a) factors.

       Under all of the circumstances in this case, the Court should conclude that the time Mr.
Spotards has already served is sufficient to satisfy the purposes of sentencing.

         Here, the overriding factor under§ 3553 that was not present at the time of sentencing is
the COVID-19 pandemic and the serious risk it presents to Mr. Spotards health and safety. The
purpose ofjust punishment does not warrant a sentence that includes exposure to a life-threatening
illness. In fact, the Eight Amendment's prohibition on cruel and unusual punishment includes
unreasonable exposure to dangerous conditions in custody. Helling v. McKinney. 509 U.S. 25, 28
(1993); see also Wallis v. Baldwin, 70 F.3d 1074 (9 th Cir. 1995) (applying Helling to exposure to
asbestos); Brown v. Mitchell, 327 F.Supp. 2d 615,650 (E.D. Va July 28, 2004) (applying Helling
to "contagious diseases caused by overcrowding conditions").

        Mr. Spotards has a release plan. He will reside with his mother. She lives in a private home.
She has sufficient space to accommodate him. Unfortunately, she has severe medical issues
herself. Moreover, among other things, she is in dire need of a hip replacement. She is due soon
to undergo surgery. He will assist her during her rehabilitation. Moreover. Daniel has been offered



2 BOP employees have expressed similar concerns and fears about the dangers of COVID-19 and the inadequacy of
measures to protect them. On March 31 st, 2020, BOP employees filed a complaint with the Occupational Safety and
Health Administration, alleging that federal prisoners are "proliferating the spread" ofCOVID-19 and that conditions
at BOP facilities nationwide place them in "imminent danger''. The union listed 100 of 122 facilities nationwide with
alleged safety or health haz.ards. The complaint alleges that the BOP has not taken adequate safety precautions to
mitigate the spread ofCOVID-19.

• Mr. Spotards medical records exceed 100 pages. Should the Court wish to review the full set of his medical records we stand
ready to provide the same.



                                                               5
           Case
           Case 7:16-cr-00666-KMK
                7:16-cr-00666-KMK Document
                                  Document357
                                           369 Filed
                                               Filed02/04/21
                                                     04/25/21 Page
                                                              Page66ofof66



  employment upon his release (see Exhibit D). It is part-time but it will afford him the means to
  take care of his basic needs until he is able to gain full-time employment.



                                                 CONCLUSION

          The CDC has determined that persons of any age suffering with the following conditions
  are at an increased risk of severe illness from COVID-19: Chronic kidney disease, COPD (chronic
  obstructive pulmonary disease), immunocompromised state (weakened immune system) from
  solid organ transplant, obesity (body mass index [BMI] of 30 or higher), serious heart conditions,
  such as heart failure, coronary artery disease, or cardiomyopathies, sickle cell disease, Type 2
  diabetes mellitus.

         As noted previously, Mr. Spotards suffers with obesity. His body mass index (BMI) is 33.
  The CDC has determined that such condition makes him at an increased risk for severe illness
  from COVID-19. Clearly, Mr. Spotards' medical condition satisfies the mandates of policy
  statement which appears at 1B 1.13 of the Guidelines. Mr. Spotards is suffering from serious
  medical condition.

        Daniel Spotards is a severely ill man. His vulnerability to contracting and potentially
  succumbing to this deadly disease constitutes "extraordinary and compelling reasons" to grant
  compassionate release.

         For the foregoing reasons, Mr. Spotards respectfully requests that the Court grants his
  motion for compassionate release.
Application for compassionate release, pursuant to 18 U.S.C.
Section 3582, is denied. Mr. Spotards grounds his request for
release on the claim that he faces unique dangers from the        Resg ctfully submitted,
coronavirus due to his health challenges. However, the best
measure Mr. Spotards could undertake to combat that threat is
the vaccine, which he was offered and refused. This leaves him
short of establishing extraordinary and compelling reasons to
grant his request. Any doubts about this are resolved by
consideration of the Section 3553(a) factors. Mr. Spotards was
convicted of extremely serious conduct and to release him early
would undermine the general deterrence and respect-for-the-law
                                                                                     -~
                                                                                annick      a
factors that led to his sentence.

   DLC/mw
   cc: Christopher J. Clore, via email - christopher.clore@usdoj.gov



~v\L.
4/23/21




                                                           6
